DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 4 was objected to in the previous Office Action as having patentable subject matter but objected to as being dependent on rejected claim 1.  Said limitations of claim 4 have been added into claim 1 by Applicant.
Claim 1 as amended recites:
wherein reinforcing ribs that connect the inner periphery wall portion with the outer periphery wall portion are formed between the inner periphery wall portion and the outer periphery wall portion, and the face plate portion is on an insertion direction side of the outer side protruding portion.

	The Yano and Kuhm references are the closest art of record in disclosing and/or teaching all the limitations recited in claim 1.  The Yano patent meets most of the limitations set forth in newly amended claim 1.   Yano does not disclose reinforcing ribs that connect an inner periphery wall portion with an outer periphery wall portion.  The Yano patent has just an outer periphery wall, an inner periphery wall is not disclosed.  The closure portion in Yano is not formed by an annular protruding portion between an outer periphery wall and inner periphery wall with the face plate closing the inner periphery wall at a distal opposite inner end thereof as claimed.  Claim 1 also recites ribs, see above, formed between the inner periphery wall and outer periphery wall which Yano as discussed above does not even have an inner periphery wall 
	The Kuhm publication discloses a closure plug with a closed end and just an outer periphery wall, no inner periphery wall as claimed.  Claim 1 also claims ribs, see above, it follows Kuhm does disclose having ribs formed between the inner periphery wall and outer periphery wall.  Further none of the prior art of record discloses nor teaches modifying Kuhm to include an inner periphery wall and annular protruding portion between the outer periphery wall in Yano, nor having ribs.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612